Opinión disidente emitida por el
Juez Asociado Señor Rebo-llo López,
a la cual se une el Juez Asociado Señor Ortiz.
Disentimos. Somos del criterio que, dados los hechos par-ticulares del presente caso, no le corresponde a este Tribunal ni a la Junta de Relaciones del Trabajo de Puerto Rico (Junta) pasar juicio sobre qué esfera, la federal o la local, es la que tiene jurisdicción para entender en el presente caso; ello, conforme la jurisprudencia aplicable del Tribunal Supremo de E.U., le corresponde hacerlo, en primera instancia, a la Junta Nacional de Relaciones del Trabajo (Junta Nacio-nal).
Entendemos que el erróneo curso de acción tomado por una mayoría de los integrantes del Tribunal en el presente caso —al devolver el mismo a la junta local con el propósito de que ésta “reevalúe” el aspecto jurisdiccional— desafortu-nadamente es el producto de sentimientos de índole “nacio-nalista”, los cuales les impiden aceptar la realidad jurídica dentro de la cual se desenvuelve nuestro Puerto Rico bajo su vigente sistema de gobierno y sus relaciones actuales con el Gobierno de Estados Unidos.
I — I
Mediante decisión de fecha 27 de noviembre de 1985, la Junta le ordenó a la aquí recurrente Guayama Health Management, Inc., en síntesis, cesar y desistir, intentar interve-nir, restringir y ejercer coacción con sus empleados en el ejercicio de sus derechos a organizarse para negociar colec-tivamente; cesar y desistir de desalentar la matrícula de la Unión Laboral de Enfermeras y Enfermeros Profesionales de Puerto Rico mediante discriminación en el empleo por pertenecer a dicha organización obrera; reinstalar al Sr. Pablo Bermúdez García en su antigua posición en el Hospital de Área de Guayama, y fijar copia de un aviso en los tablones *160de edictos del referido hospital a los efectos antes mencio-nados por un período de treinta (30) días.
Inconforme, la recurrente acudió ante este Tribunal imputándole a la Junta la comisión de dos (2) errores, a saber:

Erró la Honorable Junta de Relaciones del Trabajo de Puerto Rico, al asumir jurisdicción en el presente caso sin mediar renuncia expresa de la Junta Nacional de Relaciones del Trabajo en virtud de lo dispuesto en 29 USCSec. 16j(c)(l) V (c)(2).

Erró la Honorable Junta de Relaciones del Trabajo de Puerto Rico al determinar que el despido del querellado, Pablo Bermúdez Garda, se debió a un discrimen en la tenencia de empleo de éste por parte de la corporación recurrente y no a la pobre labor rendida en sus funciones, como Enfermero Profesional durante el período probatorio. Solicitud de Revi-sión, pág. 4.
1 — I 1 — I
La mencionada decisión y orden de la Junta tiene como trasfondo un proceso de recolección de firmas —con el pro-pósito de radicar ante la Junta una petición de elecciones y certificación— iniciado por la unión que representaba a los empleados del Hospital de Área de' Guayama bajo la admi-nistración del Departamento de Salud de Puerto Rico, al en-terarse la organización obrera que la institución médica pasaría a ser administrada por la corporación recurrente en virtud de un contrato a esos efectos que otorgaron con el referido Departamento de Salud.
El empleado Pablo Bermúdez García participó en dicho proceso de recolección de firmas, siendo el “delegado” del piso de medicina del referido hospital. El señor Bermúdez fue despedido de su empleo por alegadamente no ser su tra-bajo satisfactorio. Dicho despido se llevó a cabo, incluso, con posterioridad a un periodo probatorio de tres (3) meses que *161la propia corporación recurrente había establecido al ha-cerse cargo de la administración del hospital. El señor. Ber-mudez radicó, a través de la Unión, un cargo de práctica ilícita de trabajo basado en el Art. 8(l)(a) y (c) de la Ley de Relaciones del Trabajo de Puerto Rico, 29 L.P.R.A. see. 69(l)(a) y (c). ■
La oficial examinadora de la Junta concluyó que el des-pido del señor Bermúdez se debió a sus actividades gre-miales y que al así actuar la corporación recurrente incurrió en prácticas ilícitas de trabajo en violación al Art. 8(l)(a) y (c) de la Ley de Relaciones del Trabajo de Puerto Rico, ante; determinación que, como hemos visto, adoptó la Junta, emi-tiendo la decisión y orden que ante nos cuestiona la recu-rrente.
Plantea la corporación recurrente la falta de jurisdicción de la Junta en virtud de la doctrina de “campo ocupado”. Específicamente que, encontrándose la corporación recu-rrente dentro del marco jurisdiccional establecido por la Junta Nacional para los hospitales, por afectar sus opera-ciones el comercio interestatal, dicha Junta Nacional está in-vestida de poder exclusivo cuando se trata de prácticas ilícitas de trabajo y, por lo tanto, la asunción de jurisdicción por parte de la Junta en el presente caso es improcedente en derecho. Cita en apoyo de su contención la Cláusula de Comercio, Art. I, Sec. 8, Const. E.U., L.P.R.A., Tomo 1; la Cláusula de Supremacía, Cl. 2, Art. VI, Const. E.U., L.P.R.A., Tomo 1, y la Sec. 14(c)(1) y (c)(2) de la Ley Federal de Relaciones del Trabajo (Ley Federal), 29 U.S.C. sec. 164(c)(1) y (c)(2). Se señala, en adición, que la corporación recurrente cumple con el standard jurisdiccional establecido por la Junta Nacional para asumir jurisdicción sobre hospitales privados, o sea, ingresos brutos anuales por la cantidad de $250,000. Medical Center Hospital, 168 N.L.R.B. Núm. 52 (1967), C.C.H. N.L.R.B. Pár. 21,915; East Oakland Commu*162nity Health Alliance, Inc., 218 N.L.R.B. Núm. 198 (1975), C.C.H. N.L.R.B. Pár. 15,981.
La recurrida Junta, por su parte —en apoyo de su posi-ción de que actuó con jurisdicción en el presente caso— des-cansa en la decisión que emitiéramos en J.R.T. v. Asoc. Servs. Médicos Hosp., 115 D.P.R. 360 (1984). En dicho caso resolvimos —luego que la Junta Nacional rehusara asumir jurisdicción por entender que dicha Asociación era un agente del Gobierno del Estado Libre Asociado de Puerto Rico— que una corporación que operaba un hospital público, igualmente por contrato con el Departamento de Salud de Puerto Rico, era un “patrono” a la luz de las disposiciones pertinentes de nuestra Ley de Relaciones del Trabajo,1 te-niendo derecho sus empleados a organizarse, a negociar co-lectivamente y demás actividades concertadas, y, en su consecuencia, teniendo jurisdicción la Junta para intervenir ante un reclamo de la unión sobre comisión de práctica ilícita por parte de la Corporación en controversia.
Mediante resolución a esos efectos, le concedimos tér-mino a las partes para que nos ilustraran sobre aspectos del caso que resultaban de singular importancia para la correcta solución del mismo. Ambas partes han comparecido. El Tribunal en el día de hoy resuelve devolver el caso a la Junta para que ésta “reevalúe” su posición a la luz de unas con-fusas y contradictorias directrices contenidas en la opinión mayoritaria. Dicha acción, a nuestro juicio, es completa-mente errónea.
*163H-1 I — I I — I
La See. 2(2) de la Ley Federal(2) excluye de la jurisdic-ción de la Junta Nacional a los “patronos” o entidades pú-blicas. Cuando éstos contratan con corporaciones o entida-des privadas el ofrecimiento y suministro de servicios guber-namentales, surge la interrogante de si esa entidad o corpo-ración privada igualmente está exenta de la jurisdicción de la Junta Nacional. Ello crea tensión, por cuanto causa contro-versia entre el derecho de los empleados de la industria a ejercer todos los derechos que precisamente le concede la Ley de Relaciones del Trabajo y la política pública de que los servicios básicos gubernamentales no se vean afectados por huelgas, etc. El problema se complica por cuanto en relación a situaciones como las que plantea el presente caso la Junta Nacional se ha negado a utilizar el “procedimiento consul-tivo” que por reglamento a esos efectos estableciera, (3) me-diante el cual la referida Junta Nacional, ante solicitud de parte, “contesta” la consulta sobre si ha de ejercer o no juris-dicción en un caso en particular. Véanse: In re Puerto Rico Telephone Company, 267 N.L.R.B. Núm. 8 (1983); International Union of Operating Engineers, Local Sk, AFL-CIO and Minnesota Employees of City and County Agencies (MECCA) and Douglas County Hospital, 266 N.L.R.B. Núm. 53 (1983).
Para lidiar con esta situación en los méritos, la Junta Na-cional ha establecido, a través de los años, varios criterios *164(tests). El criterio vigente fue formulado por dicha Junta Na-cional en el caso de National Transportation Service, Inc., 240 N.L.R.B. 565 (1979). El mismo se compone de dos (2) partes o pasos. En primer lugar, la Junta Nacional deter-mina si la entidad cualifica bajo la definición de patrono que contiene la antes citada See. 2(2) de la Ley.(4) Contestada dicha interrogante en la afirmativa, la Junta Nacional pasa a determinar, como segundo paso, si dicho patrono tiene sufi-ciente control sobre las condiciones de empleo de sus em-pleados como para poder negociar con una organización obrera que los represente. (5)
La determinación de la Junta Nacional asumiendo o no jurisdicción en esta clase de situaciones resulta importante y crítica. En caso afirmativo, como es sabido, el patrono queda sujeto a las disposiciones del National Labor Relations Act y sus empleados adquieren todos los derechos garantizados por dicha ley. En adición tenemos que todas las leyes esta-tales no armonizables o inconsistentes con dicha ley quedan desplazadas, Plankinton Packing Co. v. Wisconsin Employment Relations Board, 338 U.S. 953 (1950).
> I — i
En J.R.T. v. Asoc. Servs. Médicos Hosp., ante, se trataba de una corporación —la Asociación de Servicios Médicos Hospitalarios de Yauco, Inc.— que, al igual que la corpora-ción aquí concernida, pactó mediante contrato a esos efectos *165con el Departamento de Salud la operación y administración de una institución hospitalaria perteneciente al Gobierno de Puerto Rico, el Hospital de Área de Yauco. En ocasión de una petición de representación radicada ante la Junta Nacional por la Unidad Laboral de Enfermeras y Enfermeros Profe-sionales de Puerto Rico, en relación con los enfermeros gra-duados empleados por la Asociación, la Junta Nacional desestimó la mencionada petición al concluir que bajo la Ley Federal dicha entidad Corporativa (la Asociación) no caía dentro de la definición de “patrono” y sí se consideraba un “agente del Gobierno”, lo cual excluía su jurisdicción.
El punto (issue) clave a determinarse, esto es, si la refe-rida entidad corporativa se consideraba o no una “subdivi-sión política” del Estado Libre Asociado de Puerto Rico, fue determinado por la Junta Nacional al amparo del criterio (test) establecido por la propia junta en el citado caso de National Transportation Service, Inc., ante.
Al así hacerlo, la Junta Nacional tomó en consideración cada uno de los términos y condiciones establecidos en el contrato pactado entre la referida Asociación y el Departa-mento de Salud, señalando, al declinar jurisdicción, como factores decisivos: que la operación por la Asociación de la facilidad envuelta se limitaba esencialmente a proveer servi-cios médico-hospitalarios especializados a pacientes indi-gentes residentes en el área de Yauco, bajo el sistema de salud pública del gobierno del Estado Libre Asociado de Puerto Rico; que la Asociación era principalmente subsi-diada por fondos públicos; que la misma estaba sujeta a un estrecho control operacional y presupuestario por parte del Estado Libre Asociado de Puerto Rico; que el Estado ejercía un control significativo sobre los gastos de la Asociación de-bido a la radicación por adelantado de presupuestos del año fiscal requerido por aquél, y que le eran aplicables procedi-mientos de auditoría estatales.
*166Habiendo rehusado asumir jurisdicción la Junta Nacional en el referido caso por la razón antes expresada, quedó expe-dito el camino para que la agencia local asumiera posterior-mente jurisdicción en el mismo ante el reclamo de la organización obrera, con el resultado antes expuesto. J.R. T. v. Asoc. Servs. Médicos Hosp., ante.
V
Como hemos visto, la Junta Nacional basó su determina-ción a los efectos de que la Asociación de Servicios Médicos Hospitalarios de Yauco, Inc. era un “agente o subsidiaria” del Gobierno de Puerto Rico —la cual, a su vez, la llevó a declinar jurisdicción en el caso— en las particulares cláu-sulas y condiciones del contrato que dicha Asociación. cele-brara con el Departamento de Salud de Puerto Rico.
En vista de ello, estimamos que lo procedente es que se examinen y se comparen las cláusulas y condiciones del con-trato otorgado por la recurrente Guayama Health Management, Inc., con el referido Departamento de Salud con el propósito de determinar si las mismas son básica y sustan-cialmente iguales a las del contrato en el caso de la Asocia-ción o si, por el contrario, existen diferencias entre dichos contratos que justifiquen la posición de la corporación recu-rrente a los efectos de que ésta es “argüiblemente” un pa-trono y no una subdivisión política del Gobierno, lo que a su vez pudiera llevar a la Junta Nacional a una decisión contra-ria. Ello resulta necesario ya que, de ser dichas cláusulas y condiciones sustancialmente iguales, se podría razonable-mente inferir que la Junta Nacional hubiera seguido el mismo curso de acción que en el citado caso de J.R.T. v. Asoc. Servs. Médicos Hosp., ante; esto es, que hubiera decli-nado igualmente su jurisdicción en el presente caso. Ello es así por cuanto se presume que los organismos cuasi judi-ciales —como lo es la Junta Nacional— son consistentes en sus pronunciamientos, adhiriéndose a los precedentes por *167ellos establecidos. Véanse: International Union (UAW) v. N.L.B.B., 459 F.2d 1329 (D.C. Cir. 1972); Telecommunications Research & Action Ctr. v. F.C.C., 801 F.2d 501 (D.C. Cir. 1986). De ser dichas cláusulas y condiciones sustancial-mente distintas no se podría hacer dicha inferencia, en cuyo caso la decisión, en primera instancia, sobre si la Junta Na-cional asumiría o no jurisdicción en el caso le corresponde hacerlo, naturalmente, a dicha Junta Nacional.
Examinemos, pues, las cláusulas de los dos (2) contratos en controversia:
1) La Asociación de Servicios Médico[s] Hospitalarios de Yauco, Inc. (en adelante “la Asociación”) contrató como una corporación sin fines pecuniarios con el Estado Libre Aso-ciado de Puerto Rico y su Departamento de Salud.
La aquí recurrente, Guayama Health Management, Inc. (en adelante “Guayama Health”), contrató como corporación con fines pecuniarios con el Departamento de Salud para llevar a cabo la administración y operación del Hospital de [Á]rea de Guayama.
2) “La Asociación” acepta la operación y administración del Hospital de [Á]rea de Yauco dentro del concepto de las normas y reglamentaciones que ha emitido el Secretario de Salud.
La “Guayama Health” acepta la operación y administración del Hospital de [Á]rea de Guayama de acuerdo al contrato y a los procedimientos que la corporación prepare y someta al De-partamento para su aprobación. Esto conlleva la preparación de procedimientos para el manejo de personal, sistema de records médicos, dietas, servicios de enfermería, manteni-miento, limpieza, “staffing patterns”, admisiones, servicios clínicos, contabilidad, presupuesto, facturación y cobro y otros sistemas financieros y cualquier otro relacionado con las operaciones del Hospital, cuyos sistemas establecidos por la corporación pasarían a ser propiedad del Departamento al fi-nalizar el contrato, hecho significativo de que los anteriores procedimientos no se emitieran de forma igual a los existentes en el Departamento de Salud.
3) “La Asociación” se obligó a proveer servicios médico-hospitalarios y ambulatorios a nivel secundario a la población *168médico-indigente del [Á]rea de Yauco, o a pacientes que pu-diesen pagar privadamente mediante seguros tales servicios, todo ello bajo la condición de que existiesen facilidades y re-cursos disponibles para que no se menoscabare el servicio a pacientes médico-indigentes que son la responsabilidad pri-maria del Departamento.
La “Guayama Health” prestaría dichos servicios médicos a pacientes médico-indigentes, parcialmente indigentes y/o pri-vados que pudiesen pagar en igualdad de condiciones y to-mando como consideración única para la prestación de dichos servicios solamente la condición de salud del paciente, por lo que el criterio primario regente era la condición de salud del paciente y no la indigencia.
4) Aunque “la Asociación” podía cobrar directamente a los pacientes solventes por servicios de hospitalización, dicha cantidad así cobrada se depositaba en la misma cuenta donde se mantenían los fondos operacionales que el Departamento de Salud le asignaba a la Asociación.
La “Guayama Health” puede cobrar directamente a dichos pacientes solventes sin otro requisito que llevar un registro apropiado para la contabilización de esos ingresos.
5) Como compensación por los servicios médicos que pres-taba a pacientes médico-indigentes, “La Asociación” recibía unas cantidades sujetas a unas fórmulas determinadas en fun-ción de los salarios anuales pagados a los médicos de cabecera de los distintos departamentos.
A la “Guayama Health” se le paga una cantidad de $458,333.33 mensuales por todos los servicios que se ofrecen a dichos pacientes médicos-indigentes, independientemente de consideraciones salariales o fórmulas variables.
6) Los empleados de “la Asociación” no podían participar de los ingresos que generase la operación del Hospital de Yauco.
Los empleados del Hospital de Guayama tienen la oportuni-dad de participar de los ingresos que generase la “Guayama Health” mediante un plan de incentivos al efecto.
7) A “la Asociación” se le exigía mantener un grupo admi-nistrativo y paramédico para la operación y administración de las facilidades del Hospital de [Á]rea de Yauco que fueran compatibles con las normas del Departamento de Salud.
*169La “Guayama Health” podía nombrar o contratar el personal médico y paramédico que fuera necesario para llevar a cabo las funciones del Hospital de [Á]rea de Guayama sin res-tricción alguna. Todos los empleados lo serán de la Corpora-ción, excepto los empleados de carrera de las AFASS que continúen prestando sus servicios como tales en el Hospital, los cuales se regirán por el Reglamento de AFASS, pero serán supervisados por la gerencia de la Corporación. Esta gestión de contratación conllevaba la facultad y responsabilidad de entrenar, ascender y destituir cuando fuere necesario a dichos empleados, así como también establecer escalas de salarios, reglamentos de personal y beneficios marginales dentro de los límites presupuestarios.
8) A “la Asociación” se le exigía implantar y mantener sis-temas de información administrativa y financiera que fueran compatibles con los sistemas del Departamento.
La “Guayama Health” prepararía sus propios procedi-mientos para el manejo y administración del Hospital de [Á]rea de Guayama, incluyendo la capacidad de establecer un procedimiento para el referido de pacientes (en conjunción con el Departamento), la preparación de normas de admisión al Hospital y todas las anteriormente mencionadas en el apar-tado 2, ante.
9) A “la Asociación” se le exigía que el equipo que instalara de forma permanente en la estructura del Hospital pasaría a ser propiedad del Estado por constituir ésta una mejora per-manente.
La “Guayama Health” tenía el derecho de que dicho equipo fuese adquirido por el Departamento de Salud por el valor del mismo en los libros al finalizar el contrato. Tenía además la potestad de adquirir equipo fijo sin el visto bueno del Departa-mento de Salud.
10) En el contrato suscrito con “la Asociación”, el Departa-mento de Salud tenía la potestad de declarar vencido el mismo o suspender su vigencia temporeramente a su entera volun-tad.
El contrato suscrito con la “Guayama Health” podía ser ter-minado por cualquiera de las partes efectivo al final de cada año fiscal mediante notificación por escrito de la parte que deseare dar por terminado el mismo a la otra parte con por lo *170menos seis meses de antelación. Además, la Guayama Health” también retenía el derecho a poder enmendar en cualquier momento (de mutuo acuerdo) el contrato, cuyas con-diciones económicas podían ser negociadas entre las partes con sesenta días de antelación al finalizar cada año fiscal. (Én-fasis suplido.)
I — I >
Una somera lectura de lo antes expuesto es más que sufi-ciente para poder uno percatarse de que la situación de he-chos que plantea el presente caso no es una similar a la del caso J.R.T. v. Asoc. Servs. Médicos Hosp., ante. Examinado el mismo a la luz del criterio (test) establecido por la Junta Nacional en el mencionado caso de National Transportation Service, Inc., ante, somos de la opinión que la Corporación recurrente, cuando menos prima facie, cualifica bajo la defi-nición de “patrono” de la See. 2(2) de la Ley Federal, ante, y que la misma aparentemente posee suficiente control sobre las condiciones de empleo de sus empleados como para poder negociar con una organización obrera.
Aquí —en primer lugar y en relación con el primer paso del criterio (test) establecido en el caso de National Transportation Service, Inc., ante— no se trata de una entidad creada por el Estado de manera que constituya un departa-mento o rama administrativa del Gobierno. Es una corpora-ción con capacidad y existencia propia como toda corpora-ción creada con arreglo a las disposiciones de la Ley General de Corporaciones, con todas las facultades que ésta les ga-rantiza. Tampoco es administrada por individuos que le son responsables a oficiales públicos o al electorado, ya que, no obstante existir una Junta Consultiva de la Comunidad nom-brada por el Secretario de Salud, la cual se encarga de eva-luar la labor realizada por la Corporación, los negocios de la Corporación recurrente son dirigidos por sus accionistas, quienes ejercen las funciones de Junta de Directores, la cual *171a su vez delega sus poderes en un Director Ejecutivo contra-tado por la Corporación misma. No se desprende que este último esté sujeto ni a nombramiento, ni a remoción por el Secretario de Salud ni por oficial público alguno. Véase N.L.R.B. v. The Natural Gas Utility District, 402 U.S. 600 (1971).
Por otro lado —y en relación con el segundo paso de dicho criterio (test)— la Corporación recurrente posee o retiene la facultad y responsabilidad de entrenar, ascender y destituir cuando fuere necesario al personal médico y paramédico que nombre o contrate, así como también establecer escalas de salarios, reglamentos de personal y beneficios marginales dentro de los límites presupuestarios. Esto a nuestro juicio, constituye prima facie “suficiente control sobre las condi-ciones de empleo de sus empleados como para poder nego-ciar con una organización obrera que los represente”.
En resumen, tenemos que las diferencias obviamente existentes entre ambos contratos podrían, en nuestra opi-nión, haber causado que la Junta Nacional —contrario al caso de la Asociación de Servicios Médicos Hospitalarios de Yauco, Inc.— hubiera asumido jurisdicción en el asunto ya que, como hemos visto, la recurrente Guayama Health Management, Inc. ha ofrecido evidencia suficiente para sostener que la misma “argüiblemente” es un patrono bajo la Ley Federal y no una subdivisión política del Gobierno. San Diego Unions v. Garmon, 359 U.S. 236 (1959). Dicha situación, a nuestro juicio, es suficiente para que este Tribunal, y la Junta de Relaciones local, se abstengan de asumir jurisdic-ción en el asunto. En otras palabras, esa es una decisión que le corresponde hacer, en primera instancia, a la Junta Na-cional; ciertamente la misma no es de la competencia ni de la Junta ni de este Tribunal. Véanse: International Longshoremen’s Assoc. v. Davis, 474 U.S. 380 (1986); Pantoja v. Esco Corp., 100 D.P.R. 51, 53 (1971). Devolver el caso a la junta local para que ésta “decida” si es ella, en lugar de la *172Junta Nacional, la que tiene jurisdicción en este caso es un acto que no sólo es erróneo, sino que es uno completamente fútil pues el organismo local no es el que tiene la facultad para decidir ese aspecto en primera instancia; correspon-diéndole el mismo, repetimos, a la Junta Nacional.
VII
Por las razones antes expresadas, expediríamos el auto de revisión solicitado y dictaríamos sentencia revocatoria de la resolución y orden emitida en el presente caso por la Junta de fecha 27 de noviembre de 1985!

(1) Al así resolver, expresamos que el hecho de que la agencia federal hubiera resuelto que la corporación en controversia era un “agente del Gobierno de Puerto Rico” —y por tanto no cualificaba como “patrono” al amparo de las dispo-siciones de la ley federal— “no nos obliga a interpretar de igual forma el conte-nido de nuestras disposiciones legales y negarle validez y eficacia a nuestra Constitución”. J.R.T. v. Asoc. Servs. Médicos Hosp., 115 D.P.R. 360, 367 (1984).


(2) 29 U.S.C. see. 152(2):
“The term ‘employer’ includes any person acting as an agent of an employer, directly or indirectly, but shall not include the United States or any wholly owned Government corporation, or any Federal Reserve Bank, or any State or political subdivision thereof, or any person subject to the Railway Labor Act [45 U.S.C. sec. 151 et seq.], as amended from the time to time, or any labor organization (other than when acting as an employer), or anyone acting in the capacity of officer or agent of such labor organization.” (Énfasis suplido.)


(3) Véanse: Secs. 102.98 y 102.99 de las Reglas y Reglamentos de la Junta Nacional de Relaciones del Trabajo, Serie 8, según enmendado.


(4) Analizado ello desde otra perspectiva, la Junta Nacional de Relaciones del Trabajo tendrá que determinar si el patrono como tal no es una subdivisión política del Gobierno o una corporación completamente controlada por el Go-bierno, etc.


(5) Dicho criterio (test) en las propias palabras de la Junta Nacional, “it would determine whether the employer itself meets the definition of ‘employer’ in Section 2(2) of the Act and, if so, determine whether the employer has sufficient control over the employment conditions of its employees to enable it to bargain with a labor organization as their representative”. (Énfasis suplido.) Anejo 1, pág. 2.